Title: To Benjamin Franklin from Thomas Barclay, 29 April 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
29 april 1782. Amsterdam
Since I had the honour of addressing Your Excellency last post I heard from Mr. Adams that a Cartel is settled for the Exchange of Seamen between America and Great Britain, and that some ships are getting ready in England to Transport the prisoners that are Now there. As we shall be in great want of some to Man the Ship that is going out, I wish it were possible to get about forty or fifty of them either to Ostend or this place. I have already written to Dunkirk and Ostend to Collect and send hither all that are there, but an addition of either of the above Numbers wou’d Accommodate Us Compleately. I am not Clear in the practicability of the Measure, but I thought I wou’d submit it to your Excellencys Consideration. We shall want a Commission to intitle Captain Samuel Smedley to make prize of any of the Enemys vessells that possibly may fall in his way, which I will be obliged to you to send and if it is Necessary to go through any forms here I shall do it. The ship is Now Called the Heer Adams, Burthen 250 Ton, American built, and will sail with Sixteen guns and about Sixty Men. Mr. Peter Le Pool of this place requests me to write to your Excellency for such an other Commission for his Brigantine General Green, Edward Bacon Master, will Carry 10 Guns & 30 men. Perhaps the short way wou’d be to send some to Mr. Adams to be deliver’d when wanted.
I have the honour to be with great respect Sir Your Excellencys Most Obed
Thos Barclay
 
Endorsed: April 29. 82
